Exhibit 10.1

Execution Version

FOURTH AMENDMENT TO CREDIT AGREEMENT,

SECOND AMENDMENT TO PLEDGE AND SECURITY AGREEMENT,

SECOND AMENDMENT TO GUARANTY AGREEMENT

AND LIMITED CONSENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT, SECOND AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT, SECOND AMENDMENT TO GUARANTY AGREEMENT AND LIMITED CONSENT,
dated as of the 28th day of November, 2014 (this “Amendment”), is entered into
among CRAWFORD & COMPANY, a Georgia corporation (“Crawford”), CRAWFORD & COMPANY
RISK SERVICES INVESTMENTS LIMITED, a limited company incorporated under the laws
of England and Wales with registered number 02855446 (the “UK Borrower”),
CRAWFORD & COMPANY (CANADA) INC., a corporation incorporated under the laws of
Canada (the “Canadian Borrower”), CRAWFORD & COMPANY (AUSTRALIA) PTY. LTD., a
proprietary limited organized in Australia (ABN 11 002 317 133) (the “Australian
Borrower” and, together with Crawford, the UK Borrower and the Canadian
Borrower, the “Borrowers”), the Subsidiary Guarantors under the hereinafter
defined Credit Agreement, the Lenders under the hereinafter defined Credit
Agreement party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent under the hereinafter defined Credit Agreement (the
“Administrative Agent”).

RECITALS

A. Reference is made to (i) the Credit Agreement, dated as of December 8, 2011,
between the Borrowers, the Lenders party thereto from time to time and the
Administrative Agent (as amended by the First Amendment to Credit Agreement,
dated as of July 20, 2012, the Second Amendment to Credit Agreement and First
Amendment to Guaranty Agreement, dated as of May 24, 2013 (the “Second
Amendment”), and the Third Amendment to Credit Agreement, Amendment to Pledge
and Security Agreement and Limited Waiver, dated as of November 25, 2013 (the
“Third Amendment”), the “Credit Agreement”), (ii) the Pledge and Security
Agreement, dated as of December 8, 2011, between Crawford, the other Pledgors
thereunder and the Administrative Agent (as amended by the Third Amendment, the
“Security Agreement”) and (iii) the Guaranty Agreement, dated as of December 8,
2011, between Crawford, the Subsidiary Guarantors and the Administrative Agent
(as amended by the Second Amendment, the “Guaranty”). Capitalized terms not
otherwise defined herein shall have the meaning given to such terms in the
Credit Agreement, as amended by this Amendment.

B. The Borrowers have requested and the Lenders party hereto and the
Administrative Agent have agreed, on the terms and subject to the conditions set
forth herein, to amend the Credit Agreement, the Security Agreement and the
Guaranty, each as set forth herein.



--------------------------------------------------------------------------------

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 The definition of “Consolidated EBITDA” in Section 1.1 of the Credit
Agreement is hereby amended by replacing clause (i) of the last sentence of such
definition with the following:

“(i) with respect to any Permitted Acquisition, income statement items (whether
positive or negative) attributable to the Person or assets acquired shall (to
the extent not otherwise included in the income statement of the Consolidated
Entities in accordance with GAAP or in accordance with other provisions of this
Agreement) be included in such calculations to the extent relating to the
applicable Reference Period (provided that (x) such income statement items
attributable to the Skate Entities during each Reference Period set forth on
Schedule 1.1(d) shall result in an addition to Consolidated EBITDA of the
Consolidated Entities in an amount equal to the amount set forth thereon across
from such Reference Period and (y) such income statement items attributable to
Persons other than the Skate Entities shall be reflected in financial statements
or other financial data reasonably acceptable to the Administrative Agent);”

1.2 The definition of “Disregarded Foreign Subsidiary” in Section 1.1 of the
Credit Agreement is hereby amended in its entirety as follows:

““Disregarded Foreign Subsidiary” means a Foreign Subsidiary (other than
Crawford Financial Services) that is not a “controlled foreign corporation” as
such term is defined in Section 957 of the Code and that is not owned, directly
or indirectly, by a “controlled foreign corporation.””

1.3 The definition of “FATCA” in Section 1.1 of the Credit Agreement is hereby
amended in its entirety as follows:

““FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.”

1.4 The definition of “Foreign Collateral” in Section 1.1 of the Credit
Agreement is hereby amended in its entirety as follows:

““Foreign Collateral” means that portion of the Collateral constituting voting
Capital Stock issued by a Foreign Subsidiary Borrower or a Foreign Subsidiary
Holding Company.”

1.5 The following definitions are hereby added to Section 1.1 of the Credit
Agreement in appropriate alphabetical order:

““Foreign Subsidiary Holding Company” means (i) Crawford & Company
International, Inc., a Georgia corporation, so long as the assets thereof (other
than

 

2



--------------------------------------------------------------------------------

Capital Stock of one or more Non-Disregarded Foreign Subsidiaries) are not
materially greater than the assets thereof on September 30, 2014 (as determined
in good faith by the Administrative Agent and Crawford), and (ii) any other U.S.
Subsidiary, so long as substantially all of the assets of such Person consist of
Capital Stock of one or more Non-Disregarded Foreign Subsidiaries.”

““Non-Disregarded Foreign Subsidiary” means any Foreign Subsidiary that is not a
Disregarded Foreign Subsidiary.”

““Skate” means GAB Robins Holdings UK Limited, a private company limited by
shares incorporated under the laws of England and Wales with a registered number
03662363.”

““Skate Entities” means Skate and its Subsidiaries.”

““UK Trader” means Crawford & Company Adjusters (UK) Limited, a limited company
incorporated under the laws of England and Wales with registered number
02908444.”

1.6 The definition of “Material U.S. Subsidiary” in Section 1.1 of the Credit
Agreement is hereby amended by replacing the proviso at the end of such
definition with the following:

“; provided, however, that, notwithstanding the foregoing, no Subsidiary of any
Non-Disregarded Foreign Subsidiary shall constitute or be deemed to constitute a
Material U.S. Subsidiary”

1.7 The definition of “Sanctioned Country” in Section 1.1 of the Credit
Agreement is hereby amended in its entirety as follows:

““Sanctioned Country” means (i) a country or territory that is, or whose
government is, the subject or target of any sanctions administered or enforced
by the U.S. Department of the Treasury’s Office of Foreign Assets Control, the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury or any other relevant governmental sanctions
authority that has jurisdiction over Crawford or any Consolidated Entity, or
(ii) a country subject to a sanctions program identified in the regulations
promulgated under the United Nations Act (Canada), the Special Economic Measures
Act (Canada) or the Export and Import Permits Act (Canada).”

1.8 The definition of “Sanctioned Person” in Section 1.1 of the Credit Agreement
is hereby amended in its entirety as follows:

““Sanctioned Person” means (i) a Person that is, or is owned or controlled by
Persons that are, the subject or target of any sanctions administered or
enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control , the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or any other relevant governmental
sanctions

 

3



--------------------------------------------------------------------------------

authority that has jurisdiction over Crawford or any Consolidated Entity; or
(ii) (A) an agency of the government of a Sanctioned Country, (B) an
organization controlled by a Sanctioned Country or (C) a Person resident in a
Sanctioned Country, to the extent subject to a sanctions program referred to in
the definition of “Sanctioned Country.””

1.9 Section 1.6 of the Credit Agreement is hereby amended by adding as a new
sentence at the end of such section the following:

“Notwithstanding anything to the contrary herein, if any determination of any
rate described in the definitions of “Federal Funds Effective Rate” or “LIBOR
Rate” would result in a rate less than zero, then such rate shall be deemed to
be zero.”

1.10 Section 2.12(g) of the Credit Agreement is hereby amended by replacing the
proviso of the first sentence thereof with the following:

“; provided, however, that if, prior to the commencement of any rights or
remedies with respect to the voting Capital Stock issued by any Foreign
Subsidiary or Foreign Subsidiary Holding Company constituting Foreign
Collateral, the Administrative Agent and any applicable Security Trustee shall
have released their respective Liens on a sufficient amount of voting Capital
Stock of such Foreign Subsidiary or such Foreign Subsidiary Holding Company, as
applicable, so that, at the time of the initial exercise of any right or remedy
against the voting Capital Stock of such Foreign Subsidiary or such Foreign
Subsidiary Holding Company, as applicable, and after giving effect thereto,
neither the Administrative Agent nor any Security Trustee shall have a Lien on
more than 65% of the voting Capital Stock issued by such Foreign Subsidiary or
such Foreign Subsidiary Holding Company, as applicable, then the Administrative
Agent or applicable Security Trustee may apply such proceeds of such voting
Capital Stock to U.S. Obligations in accordance with Section 2.12(e)”

1.11 The first sentence of Section 2.17(d) of the Credit Agreement is hereby
amended by replacing the phrase “Each Borrower shall, jointly and severally,”
with the phrase “Subject to Sections 11.13 and 11.14, each Borrower shall”.

1.12 Section 2.17 of the Credit Agreement is hereby further amended by inserting
the phrase “or W-8BEN-E, as applicable (or successor form),” after each instance
of the phrase “IRS Form W-8BEN”.

1.13 Section 2.17 of the Credit Agreement is hereby further amended by adding as
a new Section 2.17(m) the following:

“(m) Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after November 28, 2014, the Borrowers and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Credit Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).”

 

4



--------------------------------------------------------------------------------

1.14 Section 5.23(a) of the Credit Agreement is hereby amended by replacing the
last sentence thereof with the following:

“No part of the proceeds of any Loan or Letter of Credit hereunder will be used
directly or indirectly (i) to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country or (ii) in any other manner that would result in a violation by any
Person party hereto or any Affiliate thereof of any sanctions administered or
enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or any other relevant governmental
sanctions authority that has jurisdiction over Crawford or any Consolidated
Entity.”

1.15 Section 6.9(a)(ii) of the Credit Agreement is hereby amended in its
entirety as follows:

“(ii) Crawford will, or will cause its Subsidiary that directly owns the Capital
Stock of such new Material U.S. Subsidiary to, execute and deliver to the
Administrative Agent an amendment or supplement to the Security Agreement
pursuant to which all of the Capital Stock of such new Material U.S. Subsidiary
(or, with respect to a Material U.S. Subsidiary that is a Disregarded Foreign
Subsidiary, only 65% of its Capital Stock) shall be pledged to the
Administrative Agent, together with the certificates evidencing such Capital
Stock and undated stock powers duly executed in blank (to the extent delivery
thereof does not require any action in any non-U.S. jurisdiction or require the
replacement and reissuance of such certificates with one or more certificates);”

1.16 Section 6.9(d) of the Credit Agreement is hereby amended by replacing the
phrase “(each a “Specified Person”)” with the phrase “(each such Person, other
than any Subsidiary of any Non-Disregarded Foreign Subsidiary, a “Specified
Person”)”.

1.17 Section 8.3(xv) of the Credit Agreement is hereby amended in its entirety
as follows:

“(xv) Liens on any cash earnest money deposits or cash escrow deposits made by
any of the Credit Parties or any of their Subsidiaries in connection with any
letter of intent or purchase agreement with respect to an Acquisition permitted
by this Agreement”

1.18 Section 8.3(xvi) of the Credit Agreement is hereby amended in its entirety
as follows:

“(xvi) (x) Liens securing Indebtedness permitted under Section 8.2(x) (provided
that any such Lien (A) was in existence at the time that the assets subject
thereto were acquired (or the Subsidiary that owns the assets became a

 

5



--------------------------------------------------------------------------------

Subsidiary), (B) was not incurred in connection with, or in contemplation of,
the acquisition of such assets or such Person becoming a Subsidiary and
(C) shall not encumber any other assets of any other Consolidated Entity); and
(y) Liens on assets existing at the time such assets were acquired by a
Consolidated Entity (or at the time the Person that owns such assets became a
Consolidated Entity) securing obligations, not constituting Indebtedness,
existing at the time such assets were acquired by such Consolidated Entity (or
at the time the Person that owns such assets became a Consolidated Entity) and
any renewals, replacements, refinancings or extensions thereof (provided that
(A) any such Lien and such obligation were not incurred in connection with, or
in contemplation of, the acquisition of such assets or such Person becoming a
Consolidated Entity, (B) any such Lien shall not encumber any other assets of
any other Consolidated Entity and (C) no other Consolidated Entity (other than
such Person or any other Person that such Person merges with or that acquires
the assets of such Person) shall have any liability or obligation with respect
to such obligation); and”

1.19 Section 8.4 of the Credit Agreement is hereby amended by (i) deleting “and”
from the end of Section 8.4(v), (ii) replacing the period at the end of
Section 8.4(vi) with “; and” and (iii) inserting as Section 8.4(vii) the
following:

“(vii) the sale or other disposition of Intellectual Property of the Skate
Entities pursuant to and in accordance with a purchase right of, or a sale
obligation owed to, a third party, whether such right or obligation is triggered
by a change of control or otherwise; provided that (A) such Intellectual
Property was the subject of such purchase right or sale obligation at the time
the Skate Entities became Consolidated Entities or was triggered by the Skate
Entities becoming Consolidated Entities and (B) such purchase right or sale
obligation was not specifically granted or specifically agreed to in connection
with or in anticipation of the acquisition of the Skate Entities by any
Consolidated Entity.”

1.20 Section 8.5 of the Credit Agreement is hereby amended by (i) deleting “and”
from the end of Section 8.5(xxi), (ii) replacing the period at the end of
Section 8.5(xxii) with “; and” and (iii) inserting as Section 8.5(xxiii) the
following:

“(xxiii) Guaranty Obligations of Crawford with respect to an obligation of the
UK Trader to establish an escrow fund in connection with the acquisition of the
Skate Entities; provided that the aggregate amount of such Guaranty Obligations
does not exceed £4,300,000 and such Guaranty Obligations are terminated no later
than 60 days after the acquisition of the Skate Entities.”

1.21 Section 8.6(a) of the Credit Agreement is hereby amended by (i) deleting
“and” from the end of Section 8.6(a)(iv), (ii) replacing the period at the end
of Section 8.6(a)(v) with “; and” and (iii) inserting as Section 8.6(a)(vi) the
following:

“(vi) dividend payments or other distributions by any Consolidated Entity (other
than Crawford) that is not, directly or indirectly, wholly-owned by Crawford to
the holders of the Capital Stock issued by such Consolidated Entity, pro rata in
accordance with the Capital Stock held by such holders at such time.”

 

6



--------------------------------------------------------------------------------

1.22 Section 11.1(b) of the Credit Agreement is hereby amended by replacing the
phrase “The Credit Parties shall indemnify” with the phrase “Subject to
Sections 11.13 and 11.14, the Credit Parties shall indemnify”.

1.23 Section 11.6(e) of the Credit Agreement is hereby amended by adding
“(subject to the requirements and limitations therein, including the
requirements under Section 2.17(g); it being understood that the documentation
required under Section 2.17(g) shall be delivered to the participating Lender)”
immediately after the phrase “Sections 2.16(a), 2.16(b), 2.17 and 2.18”.

1.24 Section 11.14(i) of the Credit Agreement is hereby amended by deleting the
phrase “Consolidated Entity to such Borrower, and any intercompany receivables,”
in the first sentence thereof and replacing it with the phrase “Credit Party to
such Borrower, including any intercompany receivables,”.

1.25 A new Schedule 1.1(d) (Consolidated EBITDA Attributable to the Skate
Entities) is hereby added to the Credit Agreement as attached hereto as
Exhibit A.

ARTICLE II

AMENDMENT TO SECURITY AGREEMENT

2.1 Section 2.1(xviii) of the Security Agreement is hereby amended in its
entirety as follows:

“(xviii) all Pledged Interests; provided, however, that, (A) the Pledged
Interests of any Pledgor in a Foreign Subsidiary (excluding any Foreign
Subsidiary Borrower but including any Disregarded Foreign Subsidiary that is not
a Foreign Subsidiary Borrower) shall not exceed 65% of all voting Capital Stock
of such Foreign Subsidiary, and (B) with respect to any Foreign Subsidiary
Borrower or any Foreign Subsidiary Holding Company, only 65% of the Pledged
Interests issued thereby shall secure the U.S. Obligations (but nothing in this
clause (xviii) limits the Pledged Interests issued by Foreign Subsidiary
Borrowers or Foreign Subsidiary Holding Companies that secure the Foreign
Subsidiary Obligations);”

2.2 Section 3.3 of the Security Agreement is hereby amended in its entirety as
follows:

“3.3 Locations. Annex B lists, as to each Pledgor, (i) its exact legal name,
(ii) the jurisdiction of its incorporation or organization, its federal tax
identification number, and (if applicable) its organizational identification
number and (iii) the addresses of its chief executive office, which is the
location of all material original invoices, ledgers, Chattel Paper, Instruments
and other records or information evidencing or relating to the Collateral of
such Pledgor, in each instance except for any changes thereto made in accordance
with the provisions of Section 4.2. Except as may be otherwise noted therein,
all locations identified in Annex B are either leased or owned by the applicable
Pledgor. As of the Closing

 

7



--------------------------------------------------------------------------------

Date, no Pledgor (x) presently conducts business under any prior or other
corporate or company name or under any trade or fictitious names, except as
indicated beneath its name on Annex B, (y) has entered into any contract or
granted any Lien within the past five years under any name other than its legal
corporate name or a trade or fictitious name indicated on Annex B, or (z) has
filed any tax return under any name other than its exact legal name, except as
indicated beneath its name on Annex B.”

ARTICLE III

AMENDMENT TO GUARANTY

3.1 Section 4 of the Guaranty is hereby amended by deleting “Consolidated
Entity” in the second sentence thereof and replacing it with “Credit Party”.

ARTICLE IV

LIMITED CONSENT

4.1 The Required Lenders hereby consent to a one-time Investment by the UK
Borrower in the UK Trader in an amount not to exceed £50.0 million; provided
that the proceeds thereof are used to purchase 100% of the Capital Stock of
Skate and, substantially contemporaneously with such purchase, to repay certain
debt or other obligations of the Skate Entities and to pay for fees and expenses
in connection therewith, in each case, pursuant to a Permitted Acquisition that
closes no later than December 31, 2014 (such Investment, the “Permitted
Investment”). For clarity, (i) this consent is limited to the Permitted
Investment, and Crawford and its Subsidiaries shall be required to comply with
the terms and conditions set forth in the Credit Documents in respect of the
Acquisition of the Skate Entities (provided that if such Acquisition is
consummated prior to December 31, 2014, then the financial statements of the
Skate Entities as of and for the period ending September 30, 2014, may be used
for the purpose of determining the Leverage Ratio in accordance with clause
(iv) of the definition of “Permitted Acquisition” in Section 1.1 of the Credit
Agreement), and (ii) the Permitted Investment shall not be deemed to be made
pursuant to Section 8.5 of the Credit Agreement for the purpose of calculating
the Available Additional Basket.

4.2 The Required Lenders hereby consent to the existence of purchase money
Indebtedness (including Capital Lease Obligations) of the Skate Entities
existing at the time the Skate Entities become Consolidated Entities (and any
renewals, refinancings or extensions thereof) to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, any of
the Skate Entities becoming a Subsidiary, (ii) no other Consolidated Entity
(other than the Skate Entities) shall have any liability or obligation with
respect to such Indebtedness and (iii) the aggregate principal amount thereof
does not exceed $3,000,000.

 

8



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS OF EFFECTIVENESS

5.1 The amendments set forth in Article I, II and III and the limited consent
set forth in Article IV shall become effective as of the date (the “Effective
Date”) when, and only when, each of the following conditions precedent shall
have been satisfied:

(a) The Administrative Agent shall have received an executed counterpart hereof
from each of the Credit Parties and the Lenders party hereto (which Lenders
shall constitute the Required Lenders).

(b) Crawford shall have paid (or shall have made arrangements satisfactory to
the Administrative Agent to pay) all fees set forth in the letter agreement
executed by the Administrative Agent or any Affiliate thereof and Crawford in
connection with this Amendment and all reasonable expenses of the Administrative
Agent and its Affiliates required under Section 11.1 of the Credit Agreement
invoiced on or prior to the Effective Date (including reasonable fees and
expenses of counsel) in connection with this Amendment, the other Credit
Documents and the transactions contemplated hereby.

(c) Each of Crawford and the Administrative Agent shall have received from each
Foreign Lender a duly completed and executed 2014 version of any applicable IRS
Form W-8 described in Section 2.17(g) of the Credit Agreement (as amended by
this Amendment).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that (i) each of the representations and warranties of such Credit Party
contained in the Credit Agreement and in the other Credit Documents qualified as
to materiality is true and correct and each not so qualified is true and correct
in all material respects on and as of the date hereof, both immediately before
and after giving effect to this Amendment (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date); (ii) this Agreement has been duly authorized, executed
and delivered by each Credit Party and constitutes the legal, valid and binding
obligation of such Credit Party, enforceable against its in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law);
and (iii) no Default or Event of Default shall have occurred and be continuing
on the date hereof, both immediately before and immediately after giving effect
to this Amendment.

ARTICLE VII

ACKNOWLEDGEMENT AND CONFIRMATION

Each Credit Party hereby confirms and agrees that, after giving effect to this
Amendment, the Credit Agreement and the other Credit Documents remain in full
force and effect and enforceable against such Credit Party in accordance with
their respective terms and shall not be

 

9



--------------------------------------------------------------------------------

discharged, diminished, limited or otherwise affected in any respect (other than
as expressly amended hereby), and represents and warrants to the Administrative
Agent and the Lenders that it has no knowledge of any claims, counterclaims,
offsets or defenses to or with respect to its obligations under the Credit
Documents, or if such Credit Party has any such claims, counterclaims, offsets,
or defenses to the Credit Documents or any transaction related to the Credit
Documents, the same are hereby waived, relinquished, and released in
consideration of the execution of this Amendment. This acknowledgement and
confirmation by the Credit Parties is made and delivered to induce the
Administrative Agent and the Lenders to enter into this Amendment, and each
Credit Party acknowledges that the Administrative Agent and the Lenders would
not enter into this Amendment in the absence of the acknowledgement and
confirmation contained herein.

ARTICLE VIII

MISCELLANEOUS

8.1 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

8.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement and the other Credit Documents, including the Security Documents and
the Guaranty, shall continue in full force and effect in accordance with the
provisions thereof on the date hereof, and each Credit Party ratifies and
reaffirms the grant of security interests and liens granted and ratifies and
reaffirms the guarantee of obligations (including in relation to the Credit
Agreement as amended hereby) by such Credit Party in favor of the Administrative
Agent for the benefit of the Lenders. As used in the Credit Agreement or any
other Credit Document, “hereinafter,” “hereto,” “hereof,” and words of similar
import shall, unless the context otherwise requires, mean the Credit Agreement
or such other Credit Document after giving effect to this Amendment. Any
reference to the Credit Agreement or any of the other Credit Documents herein or
in any other Credit Documents shall refer to the Credit Agreement and Credit
Documents as amended hereby. This Amendment is limited as specified and shall
not constitute or be deemed to constitute an amendment, modification or waiver
of any provision of the Credit Agreement, the Credit Agreement or any other
Credit Document except as expressly set forth herein. This Amendment shall
constitute a Credit Document under the terms of the Credit Agreement.

8.3 Expenses. Crawford agrees on demand (i) to pay the reasonable fees and
expenses of counsel for the Administrative Agent and (ii) to reimburse the
Administrative Agent for all reasonable documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, in each case, in
connection with the preparation, negotiation, execution and delivery of this
Amendment.

8.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

 

10



--------------------------------------------------------------------------------

8.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

8.6 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

8.7 Counterparts; Integration. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or in electronic
format (e.g., “pdf” or “tif” file format) shall be effective as delivery of a
manually executed counterpart of this Amendment. This Amendment constitutes the
entire contract among the parties hereto with respect to the subject matter
hereof and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

[remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

CRAWFORD & COMPANY By:   /s/ Joseph R. Caporaso Name:   Joseph R. Caporaso
Title:   SVP & Treasurer CRAWFORD & COMPANY RISK SERVICES INVESTMENTS LIMITED
By:   /s/ Stephen Pearsall Name:   Stephen Pearsall Title:   Director CRAWFORD &
COMPANY (CANADA) INC. By:   /s/ Joseph R. Caporaso Name:   Joseph R. Caporaso
Title:   Treasurer EXECUTED by CRAWFORD & COMPANY (AUSTRALIA) PTY. LTD. in
accordance with section 127(1) of the Corporations Act 2001 (Cwlth) by authority
of its directors: By:   /s/ Andrew J. Bart Name:   Andrew John Bart Title:  
Director By:   /s/ Ian Muress Name:   Ian Muress Title:   Director

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CRAWFORD & COMPANY INTERNATIONAL, INC. By:   /s/ Joseph R. Caporaso Name:  
Joseph R. Caporaso Title:   VP & Treasurer CRAWFORD & COMPANY EMEA / A-P
HOLDINGS LIMITED By:   /s/ Ian Muress Name:   Ian Muress Title:   Director
CRAWFORD & COMPANY ADJUSTERS LIMITED By:   /s/ Ian Muress Name:   Ian Muress
Title:   Director THE GARDEN CITY GROUP, INC. By:   /s/ Joseph R. Caporaso Name:
  Joseph R. Caporaso Title:   Treasurer CRAWFORD LEASING SERVICES, INC. By:  
/s/ Joseph R. Caporaso Name:   Joseph R. Caporaso Title:   SVP & Treasurer

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

RISK SCIENCES GROUP, INC. By:   /s/ Joseph R. Caporaso Name:   Joseph R.
Caporaso Title:   SVP & Treasurer BROADSPIRE SERVICES, INC. By:   /s/ Joseph R.
Caporaso Name:   Joseph R. Caporaso Title:   Treasurer BROADSPIRE INSURANCE
SERVICES, INC. By:   /s/ Joseph R. Caporaso Name:   Joseph R. Caporaso Title:  
SVP & Treasurer SETTLEMENT SERVICES, INC. By:   /s/ Joseph R. Caporaso Name:  
Joseph R. Caporaso Title:   Treasurer

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, UK Security
Trustee, Australian Security Trustee, an Issuing Bank and a Lender By:  

/s/ Lex Mayers

Name:  

Lex Mayers

Title:  

SVP

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and a Lender By:  

/s/ Andrew Rossman

Name:  

Andrew Rossman

Title:  

Vice President

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Documentation Agent and a Lender By:  

/s/ Michael Makaitis

Name:  

Michael Makaitis

Title:  

Vice President

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking corporation, as a Lender By:  

/s/ Dan Komitor

Name:  

Dan Komitor

Title:  

Senior Relationship Manager

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, operating through its Canadian Branch By:  

/s/ Mauro Spagnolo

Name:  

Mauro Spagnolo

Title:   Managing Director & Principal Officer

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NA, as an Issuing Bank and a Lender By:  

/s/ Chris Burns

Name:  

Chris Burns

Title:  

Vice President

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ K. S. Reuther

Name:  

Kathryn Schad Reuther

Title:  

SVP

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Michael Wang

Name:  

Michael Wang

Title:  

Vice President

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Paula Mueller

Name:  

Paula Mueller

Title:  

Director

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Schedule 1.1(d) to the Credit Agreement

CONSOLIDATED EBITDA OF THE SKATE ENTITIES

 

For the Reference Period Ending

   Consolidated EBITDA  

December 31, 2014

   $ 8,738,000   

March 31, 2015

   $ 7,558,000   

June 30, 2015

   $ 3,720,000   

September 30, 2015

   $ 2,215,000   

December 31, 2015

   $ 592,000   